DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/17/2022 has been entered. Claims 1 and 19-20 are amended. Claims 5-7 have been canceled. Claims 22-33 are added. Claims 1-4 and 8-23 are pending in this application.

Response to Arguments
Applicant's arguments filed 08/17/2022, have been fully considered and entered but they are not persuasive/moot because the arguments do not apply to any of the references being used in the current rejection.
First Argument
…
Hsu fails to teach or suggest “wherein one of the two uni-predication merge candidates is a sub-block based temporal motion vector prediction candidate, and the other is an affine merge candidate, or the two uni-predication merge candidates are both affine merge candidates” as recited in Claim 1.
Para. [0006] of Chuang discloses that “SbTMVP mode is applied to the Merge mode by including at least one SOTMVP candidate as a Merge candidate in the candidate set. SbTMVP is also referred to as Alternative Temporal Motion Vector Prediction (ATMVP).” Para. [0016] of Chuang discloses that “Affine motion compensation prediction is a technique developed for predicting various types of motion other than the translation motions.” Para. [0047] of Chuang discloses that “SbTMVP, affine motion compensation prediction, or sub-block refined PMVD mode is even larger than the bandwidth required for motion compensating a 4x4 bi-prediction block.” Based on the description above, Chuang at best teaches that the Merge candidate list may include SbTMVP candidates, affine merge candidates and other merge candidates. However, there is no teaching or suggestion in Chuang that which kind of candidates in the candidates list can be selected for the multi-hypotheses motion prediction. 
Therefore, Chuang fails to teach or suggest "wherein one of the two uni-predication merge candidates is a sub-block based temporal motion vector prediction candidate, and the other is an affine merge candidate, or the two uni-predication merge candidates are both affine merge candidates" as recited in Claim 1. 
Thus, for at least the reasons discussed above, Chuang and Hsu, either individually or in combination, do not teach or suggest "wherein one of the two uni-predication merge candidates is a sub-block based temporal motion vector prediction candidate, and the other is an affine merge candidate, or the two uni-predication merge candidates are both affine merge candidates" as recited in Claim 1. Accordingly, Claim 1 is allowable. 
…
Reply
Before replying to the argument: 
The above-mentioned limitation is to select (a) sub-block based temporal motion vector prediction “ATMVP” candidate, and the other is an affine merge candidate, or (b) both affine merge candidates.
The limitation did not exclude other options for example claims 22-23 reveal other options of just selecting the first or highest two candidates. Hence these limitations are nothing but routine-optimization, and as long as the candidate list includes both “ATMVP” candidate and affine candidates, selecting from these candidates is obvious to one with ordinary skills in the art.
Claims 22-23 and specification [200] reveal other options of just selecting the first or highest two candidates. It seems from the specification [0187] that the applicant intended to use a specific type of merging candidate list, where the ATMVP is moved to the first position followed by affine ones.
The examiner respectfully disagrees.
At least the applicant agrees that Chuang at best teaches that the Merge candidate list may include SbTMVP candidates, affine merge candidates [0047]. This satisfies the above-mentioned limitation, where it is obvious to one with ordinary skills in the art to select specific candidates from these candidate list (Chaung [0068] excludes the sub-block candidates under certain conditions).
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Please note: To help advance the prosecution, the examiner uses a new reference which reflects the intended candidate list, where the ATMVP candidate is moved to the top of  the affine candidates. Using this special candidate list with Hsu, reflects the limitations of independent and dependent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 20210160527 A1) hereinafter Chuang, in view of Hsu et al. (US 20180199054 A1) hereinafter Hsu, and in further view of Huang et al. (CE4.2.5: Simplification of Affine Merge List Construction and Move ATMVP to Affine Merge List,” Joint Video Experts Team “JVET” of ITU-TSG16 WP3 and ISO/IECJTC1/SC29/WG11, 12th Meeting, Macao, CN, 3-12 October 2018) hereinafter Huang.
Regarding claim 1,
Chuang teaches  method of processing video data ([0002]; encoder, Fig. 10 and decoder Fig. 11), comprising: dividing a current video block into multiple sub-blocks (An example of the SbTMVP technique is illustrated in FIG. 2, where a current PU 21 of size MxN is divided into “M/P x N/Q” sub-PUs, [0006][0020]); 
generating a merge candidate list for at least one sub-blocks of the multiple 5sub-blocks  (Merge candidate set [0005]; at least one SbTMVP candidate as a Merge candidate in the candidate set [0006]); and performing a conversion between the video block and a bitstream of the video block based one the merge candidate list (video block to bitstream “encoder”, Fig. 10 and bitstream to video block “decoder” Fig. 11), wherein the merge candidate list comprises at least one merge candidate with multi-hypothesis mode (bilateral matching merge mode as shown in FIG. 4 … Merge mode is bi-prediction [0012]-[0016], the sub-block size is restricted to be larger than or equal to a minimum sub-block size if the derived MV or sub-block MV is bi-predicted or multi-hypothesis predicted [0027]).  
However, Chuang teaches some details about bilateral matching merge mode as shown in FIG. 4, Merge mode is bi-prediction [0012]-[0016]; the uni-prediction mode can be ATMVP [0006] or affine [0016]; the Merge candidate list may include SbTMVP candidates, affine merge candidates [0047]. This satisfies the limitation “selecting one of the merge candidates is a sub-block based temporal motion vector prediction candidate, and the other is an affine merge candidate, or the two merge candidates are both affine merge candidates”, where it is obvious to one with ordinary skills in the art to select specific candidates from these candidate list (Routine optimization), for example Chaung [0068] excludes the sub-block candidates under certain conditions.
Chuang did not explicitly teach a merge candidate calculated by jointly utilizing two uni- predication merge candidates; wherein one of the two uni-predication merge candidates is a sub-block based temporal motion vector prediction candidate, and the other is an affine merge candidate, or the two uni-predication merge candidates are both affine merge candidates.
Hsu teaches a merge candidate calculated by jointly utilizing two uni- predication merge candidates (FIG. 2 illustrates a merge candidates list that includes combined bi-predictive merge candidates, where mvL0 and mvL1 are two uni-predictive Merge candidates [0033]; only a subset of the candidates list is used for multi-hypotheses motion prediction.  For example, an encoder may select from only uni-prediction candidates in the candidates list for multi-hypotheses motion prediction while bi-prediction candidates are not used [0047]-[0048]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Hsu to the teachings of Chuang. The motivation for such an addition would be to efficient implementation of encoder or decoder receiving a selection of multiple hypotheses of motion predictors, simple average or weighted sum of the prediction pixels of the first and second motion predictors are used to generate a combined prediction for compensation as the final prediction for motion compensation (Hsu [0010]).
The combination of Chuang and Hsu did not explicitly teach selecting one of the merge candidates is a sub-block based temporal motion vector prediction candidate, and the other is an affine merge candidate, or the two merge candidates are both affine merge candidates
Huang teaches one of the merge candidates is a sub-block based temporal motion vector prediction candidate, and the other is an affine merge candidate, or the two merge candidates are both affine merge candidates (Section 2.2 move ATMVP candidate to affine merge list, selecting two candidates from the resulted candidate list mandates the limitation).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Huang to the teachings of Chuang and Hsu. The motivation for such an addition would be to improve encoding/decoding (Huang, Abstract).

Regarding claim 2,
Chuang and Hsu and Huang teaches all the features of claim 1, as outlined above. 
Chuang further teaches generating pixel values of the video block from the bitstream (bitstream to video block “decoder” Fig. 11).  

Regarding claim 3,
Chuang and Hsu and Huang teaches all the features of claim 1, as outlined above. 
Chuang further teaches generating the bitstream from pixel values of the video block (video block to bitstream “encoder”, Fig. 10).  

Regarding claim 4, 
Chuang and Hsu and Huang teaches all the features of claim 1, as outlined above. 
Chuang did not explicitly teach wherein the bitstream includes an indication that the multiple hypothesis mode is used.  
Hsu teaches wherein the bitstream includes an indication that the multiple hypothesis mode is used (using one index in the code word to signal one hypothesis or two “multiple” hypotheses [0010]; [0016]; [0036]; [0041]-[0043]; Fig. 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Hsu to the teachings of Chuang and Huang. The motivation for such an addition would be to efficient implementation of encoder or decoder receiving a selection of multiple hypotheses of motion predictors, simple average or weighted sum of the prediction pixels of the first and second motion predictors are used to generate a combined prediction for compensation as the final prediction for motion compensation (Hsu [0010]).

Regarding claim 8 and 9, are rejected under the same reasoning as claim 4, where Hsu teaches   further teaches using one index in the code word to signal one hypothesis or two “multiple” hypotheses [0010]; [0016]; [0036]; [0041]-[0043]; Fig. 5).  Explicit and implicit signals of different modes are KSR obvious alternatives as outlined above.
Regarding claim 10,
Chuang and Hsu and Huang teaches all the features of claim 1, as outlined above. 
Chuang further teaches the multi-hypothesis mode is enabled for certain block dimensions and disabled for other kinds of dimensions (In the HEVC standard, … bi-prediction is not allowed for blocks with sizes equal to 4x8 or 8x4, the worse case in terms of bandwidth happens in processing 8x8 bi-predicted blocks [0047]).  

Regarding claim 11,
Chuang and Hsu and Huang teaches all the features of claim 4, as outlined above. 
Chuang further teaches the dependency of the bi-predicitive mode on the block and sub-block sizes ([0047]-[0048]). 
Chuang did not explicitly teach a flag when the multiple hypothesis mode is used.  
Hsu teaches wherein an indication “flag” when the multiple hypothesis mode is used (using one index in the code word to signal one hypothesis or two “multiple” hypotheses [0010]; [0016]; [0036]; [0041]-[0043]; Fig. 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Hsu to the teachings of Chuang and Huang. The motivation for such an addition would be to efficient implementation of encoder or decoder receiving a selection of multiple hypotheses of motion predictors, simple average or weighted sum of the prediction pixels of the first and second motion predictors are used to generate a combined prediction for compensation as the final prediction for motion compensation (Hsu [0010]).

Regarding claims 12-13, are rejected under the same reasoning as claim 4.
Regarding claim 14,
Chuang and Hsu and Huang teaches all the features of claim 1, as outlined above. 
Chuang further teaches wherein the conversion includes encoding the current video block 5into the bitstream (video block to bitstream “encoder”, Fig. 10).  

Regarding claim 15,
Chuang and Hsu and Huang teaches all the features of claim 1, as outlined above. 
Chuang further teaches wherein the conversion includes decoding the current video block from the bitstream (bitstream to video block “decoder” Fig. 11).   

Regarding claim 16,
Chuang and Hsu and Huang teaches all the features of claim 1, as outlined above. 
Chuang further teaches10 a processor configured to implement the decoding method (bitstream to video block “decoder” Fig. 11).   

Regarding claim 17,
Chuang and Hsu and Huang teaches all the features of claim 1, as outlined above. 
Chuang further teaches10 a processor configured to implement the encoding method (video block to bitstream “encoder”, Fig. 10).  
Regarding claims 18 “CRM”, 19 “apparatus” and 20 “CRM” are rejected under the same reasoning as claim 1, where Chuang teaches video processing method [0002]; encoder, Fig. 10 and decoder Fig. 11).

Regarding claim 21, is rejected under the same reasoning as claim 4.
Regarding claims 22-23 are rejected under the same reasoning as claim 19, where Hsu teaches that the video encoder or decoder always chooses two consecutive candidates from the list for multi-hypotheses motion prediction to reduce one of the indices used (Hsu [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419